Exhibit 10.2

 

 



NONQUALIFIED STOCK OPTION AGREEMENT

PURSUANT TO THE

CISION LTD. 2017 OMNIBUS INCENTIVE PLAN

 

 

*  *  *  *  *

  

Participant:    

 

Grant Date:    

 

Per Share Exercise Price:    

 

Number of Shares subject to this Option:    

  

*  *  *  *  *

 

 

THIS NON-QUALIFIED STOCK OPTION AWARD AGREEMENT (this “Agreement”), dated as of
the Grant Date specified above, is entered into by and between Cision Ltd., an
exempted company incorporated in the Cayman Islands with limited liability (the
“Company”), and the Participant specified above, pursuant to the Cision Ltd.
2017 Omnibus Incentive Plan, as in effect and as amended from time to time (the
“Plan”), which is administered by the Committee; and

 

WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the Non-Qualified Stock Option provided for
herein to the Participant.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:

 

1. Incorporation By Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the Award provided
hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth herein.
Any capitalized term not defined in this Agreement shall have the same meaning
as is ascribed thereto in the Plan. The Participant hereby acknowledges receipt
of a true copy of the Plan and that the Participant has read the Plan carefully
and fully understands its content. In the event of any conflict between the
terms of this Agreement and the terms of the Plan, the terms of the Plan shall
control. No part of the Option granted hereby is intended to qualify as an
“incentive stock option” under Section 422 of the Code.

 



   

 

 

2. Grant of Option. The Company hereby grants to the Participant, as of the
Grant Date specified above, a Non-Qualified Stock Option (this “Option”) to
acquire from the Company at the Per Share Exercise Price specified above, the
aggregate number of shares of Common Stock specified above (the “Option
Shares”). Except as otherwise provided by the Plan, the Participant agrees and
understands that nothing contained in this Agreement provides, or is intended to
provide, the Participant with any protection against potential future dilution
of the Participant’s interest in the Company for any reason. The Participant
shall have no rights as a stockholder with respect to any shares of Common Stock
covered by the Option unless and until the Participant has become the holder of
record of such shares, and no adjustments shall be made for dividends in cash or
other property, distributions or other rights in respect of any such shares,
except as otherwise specifically provided for in the Plan or this Agreement.

 

3. Vesting and Exercise.

 

(a) Vesting. Fifty percent (50%) of the Option shall vest on the applicable
vesting date set forth in the schedule set forth in Section 3(a)(i) if as of
each such Vesting Date the Participant is still employed by the Company and/or
its Subsidiaries (as applicable) (the “Time Vesting Options”). Twenty-five
percent (25%) of the Option will be subject to the following performance
conditions relating to the achievement of Revenue (the “Revenue Options”).
Twenty-five percent (25%) of the Option will be subject to the following
performance conditions relating to EBITDA (the “EBTIDA Options”). The Revenue
Options and EBITDA Options will vest as of December 31, 2018, subject to the
achievement of performance targets set forth in Sections 3(a)(ii) and 3(a)(iii)
below, as determined from the Company’s consolidated financial statements, as
approved by the Board in its sole discretion, and provided that the Participant
has not incurred a Termination on the date the Target Revenue and Target EBITDA
is determined. All vesting of the Revenue Options and EBITDA Options shall cease
immediately upon a Termination. There shall be no partial vesting pursuant to
this Section 3 for the uncompleted vesting year in which a Termination occurs.

 

(i) Time Vesting Options. Subject to the terms of the Plan and the provisions of
Section 3(b) and Section 3(c) hereof, the Time Vesting Options shall vest and
become exercisable as follows, provided that the Participant has not incurred a
Termination prior to each such vesting date:

 

Vesting Date Percentage of Options     [_] [_]%     [_] [_]%     [_] [_]%    
[_] [_]%

  

(ii) Revenue Options. The Revenue Options will performance vest upon Revenue for
2018, as determined by the Board, equaling or exceeding the $256,000,000 (the
“Target Revenue”). If Revenue, as determined by the Board, for 2018 does not
equal or exceed the applicable Target Revenue, then all Revenue Options shall be
forfeited. For the purposes of this Agreement [“Revenue” shall mean total
earnings generated by Company as determined (A) to the extent GAAP applies, on a
consolidated basis in accordance with GAAP consistently applied, as so
determined by the Board in good faith, and (B) if GAAP does not apply, in a
manner consistent with accounting practices determined in the sole discretion of
the Board. The calculation of Revenue as determined by the Board in good faith
shall be final and binding on all parties hereunder.]1

 



 

1Note to KE Corporate: Please confirm with client the definition is acceptable.



 



   

 

  

(iii) EBITDA Options. The EBITDA Options will performance vest upon EBITDA for
2018, as determined by the Board, equaling or exceeding $734,000,000 (the
“Target EBITDA”). If EBITDA, as determined by the Board, for 2018 does not equal
or exceed the applicable Target EBITDA, then all EBITDA Options shall be
forfeited. [For the purposes of this Agreement “EBTIDA” shall mean the earnings
of the Company, before the deduction of interest, income taxes, depreciation,
and amortization, in each case determined on a consolidated basis in accordance
with GAAP consistently applied. The calculation of EBITDA as determined by the
Board in good faith shall be final and binding on all parties hereunder.]2

 

(iv) Adjustments. The Target EBITDA or Target Revenue, as applicable, may be
adjusted at the sole discretion of the Board to reflect any acquisition or
disposition of the capital stock or assets of another Person by the Company
and/or its Subsidiaries and other extraordinary and/or non-recurring events.

 

(b) Committee Discretion to Accelerate Vesting. Notwithstanding the foregoing,
the Committee may, in its sole discretion, provide for accelerated vesting of
the Option at any time and for any reason.

 

(c) Expiration. Unless earlier terminated in accordance with the terms and
provisions of the Plan and/or this Agreement, all portions of the Option
(whether vested or not vested) shall expire and shall no longer be exercisable
after the expiration of ten (10) years from the Grant Date.

 

4. Termination. Subject to the terms of the Plan and this Agreement, the Option,
to the extent vested at the time of the Participant’s Termination, shall remain
exercisable as follows:

 

(a) Termination due to Death or Disability. In the event of the Participant’s
Termination by reason of death or Disability, the vested portion of the Option
shall remain exercisable until the earlier of (i) one (1) year from the date of
such Termination, and (ii) the expiration of the stated term of the Option
pursuant to Section 3(c) hereof; provided, however, that in the case of a
Termination due to Disability, if the Participant dies within such one (1) year
exercise period, any unexercised Option held by the Participant shall thereafter
be exercisable by the legal representative of the Participant’s estate, to the
extent to which it was exercisable at the time of death, for a period of one (1)
year from the date of death, but in no event beyond the expiration of the stated
term of the Option pursuant to Section 3(c) hereof.

 

(b) Involuntary Termination Without Cause. In the event of the Participant’s
involuntary Termination by the Company without Cause, the vested portion of the
Option shall remain exercisable until the earlier of (i) ninety (90) days from
the date of such Termination, and (ii) the expiration of the stated term of the
Option pursuant to Section 3(c) hereof.

  

 



2Note to KE Corporate: Please confirm with client the definition is acceptable.

 



   

 

 

(c) Voluntary Resignation. In the event of the Participant’s voluntary
Termination (other than a voluntary Termination described in Section 4(d)
hereof), the vested portion of the Option shall remain exercisable until the
earlier of (i) ninety (90) days from the date of such Termination, and (ii) the
expiration of the stated term of the Option pursuant to Section 3(c) hereof.

 

(d) Termination for Cause. In the event of the Participant’s Termination for
Cause or in the event of the Participant’s voluntary Termination after an event
that would be grounds for a Termination for Cause, the Participant’s entire
Option (whether or not vested) shall terminate and expire upon such Termination.

 

(e) Treatment of Unvested Options upon Termination. Any portion of the Option
that is not vested as of the date of the Participant’s Termination for any
reason shall terminate and expire as of the date of such Termination.

 

5. Method of Exercise and Payment. Subject to Section 8 hereof, to the extent
that the Option has become vested and exercisable with respect to a number of
shares of Common Stock as provided herein, the Option may thereafter be
exercised by the Participant, in whole or in part, at any time or from time to
time prior to the expiration of the Option as provided herein and in accordance
with Sections 6.4(c) and 6.4(d) of the Plan, including, without limitation, by
the filing of any written form of exercise notice as may be required by the
Committee and payment in full of the Per Share Exercise Price specified above
multiplied by the number of shares of Common Stock underlying the portion of the
Option exercised.

 

6. Non-Transferability. The Option, and any rights and interests with respect
thereto, issued under this Agreement and the Plan shall not be sold, exchanged,
transferred, assigned or otherwise disposed of in any way by the Participant (or
any beneficiary of the Participant), other than by testamentary disposition by
the Participant or the laws of descent and distribution. Notwithstanding the
foregoing, the Committee may, in its sole discretion, permit the Option to be
Transferred to a Family Member for no value, provided that such Transfer shall
only be valid upon execution of a written instrument in form and substance
acceptable to the Committee in its sole discretion evidencing such Transfer and
the transferee’s acceptance thereof signed by the Participant and the
transferee, and provided, further, that the Option may not be subsequently
Transferred other than by will or by the laws of descent and distribution or to
another Family Member (as permitted by the Committee in its sole discretion) in
accordance with the terms of the Plan and this Agreement, and shall remain
subject to the terms of the Plan and this Agreement. Any attempt to sell,
exchange, transfer, assign, pledge, encumber or otherwise dispose of or
hypothecate in any way the Option, or the levy of any execution, attachment or
similar legal process upon the Option, contrary to the terms and provisions of
this Agreement and/or the Plan shall be null and void and without legal force or
effect.

 

7. Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.

 



   

 

 

8. Withholding of Tax. The Company and/or its Subsidiaries shall have the power
and the right to deduct or withhold, or require the Participant to remit to the
Company, an amount sufficient to satisfy any federal, state, local and foreign
taxes of any kind (including, but not limited to, the Participant’s FICA and SDI
obligations) which the Company and/or its Subsidiaries, in its sole discretion,
deems necessary to be withheld or remitted to comply with the Code and/or any
other applicable law, rule or regulation with respect to the Option and, if the
Participant fails to do so, the Company may otherwise refuse to issue or
transfer any shares of Common Stock otherwise required to be issued pursuant to
this Agreement. Any minimum statutorily required withholding obligation with
regard to the Participant may be satisfied by reducing the amount of cash or
shares of Common Stock otherwise deliverable upon exercise of the Option.

 

9. Entire Agreement; Amendment. This Agreement (including the Restrictive
Covenant Agreement), together with the Plan, contains the entire agreement and
understanding between the parties hereto with respect to the subject matter
contained herein, and supersedes and preempts any prior understandings,
agreements or representations by or among the parties, written or oral, which
may have related to the subject matter hereof in any way, provided, that any
other confidentiality, non-competition, non-solicitation, inventions, or work
product obligations of the parties or their respective Affiliates shall not be
so superseded or preempted, and provided further that the provisions of this
Agreement are in addition to and not lieu of any such other provisions. No
modification, amendment or waiver of any provision of this Agreement shall be
effective against the Company or Employee unless such modification, amendment or
waiver is approved in writing by the Company and Employee; provided that the
Company may modify, amend or waive any provision of this Agreement without the
consent of Employee unless such amendment, modification or waiver would
adversely affect the rights of Employee hereunder.

 

10.              Notices. Any notice hereunder by the Participant shall be given
to the Company in writing and such notice shall be deemed duly given only upon
receipt thereof by the General Counsel of the Company. Any notice hereunder by
the Company shall be given to the Participant in writing and such notice shall
be deemed duly given only upon receipt thereof at such address as the
Participant may have on file with the Company.

 

11. No Right to Employment. Any questions as to whether and when there has been
a Termination and the cause of such Termination shall be determined in the sole
discretion of the Committee. Nothing in this Agreement shall interfere with or
limit in any way the right of the Company, its Subsidiaries or its Affiliates to
terminate the Participant’s employment or service at any time, for any reason
and with or without Cause.

 

12. Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the Option awarded under this Agreement
for legitimate business purposes (including, without limitation, the
administration of the Plan). This authorization and consent is freely given by
the Participant.

 

13. Compliance with Laws. The issuance of the Option (and the Option Shares upon
exercise of the Option) pursuant to this Agreement shall be subject to, and
shall comply with, any applicable requirements of any foreign and U.S. federal
and state securities laws, rules and regulations (including, without limitation,
the provisions of the Securities Act, the Exchange Act and in each case any
respective rules and regulations promulgated thereunder) and any other law or
regulation applicable thereto. The Company shall not be obligated to issue the
Option or any of the Option Shares pursuant to this Agreement if any such
issuance would violate any such requirements.

 



   

 

 

14. Section 409A. Notwithstanding anything herein or in the Plan to the
contrary, the Option is intended to be exempt from the applicable requirements
of Section 409A of the Code and shall be limited, construed and interpreted in
accordance with such intent.

 

15. Binding Agreement; Assignment. This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign (except in accordance with Section 6
hereof) any part of this Agreement without the prior express written consent of
the Company.

 

16. Headings. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.

 

17. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.

 

18. Further Assurances. Each party hereto shall do and perform (or shall cause
to be done and performed) all such further acts and shall execute and deliver
all such other agreements, certificates, instruments and documents as either
party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.

 

19. Severability. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.

 

20. Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time; (b) the award of the Option
made under this Agreement is completely independent of any other award or grant
and is made at the sole discretion of the Company; (c) no past grants or awards
(including, without limitation, the Option awarded hereunder) give the
Participant any right to any grants or awards in the future whatsoever; and (d)
any benefits granted under this Agreement are not part of the Participant’s
ordinary salary, and shall not be considered as part of such salary in the event
of severance, redundancy or resignation.

 



   

 

 

21. Restrictive Covenants. In further consideration of the Award granted to
Participant hereunder, Participant acknowledges and agrees to be bound by the
terms of certain restrictive covenants as set forth in Exhibit A attached hereto
(the “Restrictive Covenant Agreement”).

 

 

[Remainder of Page Intentionally Left Blank]

 

   

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

  

  CISION LTD.               By:           Name:           Title:                
      PARTICIPANT                         Name:   

  



   

